Citation Nr: 1759030	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-46 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected status post left knee reconstruction with degenerative joint disease (DJD) (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for this left knee disability and assigned the same an initial 10 percent rating.

In July 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at a RO.  A transcript of the hearing has been associated with the claims file.

Most recently, in April 2017, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional examination of the Veteran's service-connected left knee disability is required.  At the time of its April 2017 Remand, the Board directed the AOJ to provide the Veteran an adequate VA examination of the his left knee pursuant to a precedential decision in recent case law holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must, in pertinent part, record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016), (citing 38 C.F.R. § 4.59 (2017)).  

In a May 2017 Disability Benefits Questionnaire (DBQ), the VA examiner reported that the Veteran presented with abnormal left knee range of motion, with objective evidence of pain on weight-bearing.  The examiner noted that the Veteran denied flare-ups of left knee symptoms.  In the section of the DBQ report wherein the examiner responded to the Correia requirements, the examiner reported that there was no objective evidence of pain on nonweight-bearing of the left knee and that the Veteran had the same passive range of motion of the left knee as his active range of motion.

However, the issue has been complicated by report of a June 2017 DBQ of the right knee, a separate service-connected disability.  At that time, the Veteran's left knee was also examined and the Veteran described flare-ups of left knee symptoms.  The examiner noted that the Veteran presented with objective evidence of pain on weight-bearing.  No specific range of motion testing results were provided, and the examiner reported that the Veteran had normal left knee motion.  In the section of the DBQ report wherein the examiner responded to the Correia requirements, the examiner reported that there was no objective evidence of pain on nonweight-bearing of the left knee, and that there was objective evidence of pain on passive motion of the left knee, without comment as to any passive range of motion measurements.
 
Another precedential decision in recent case law holds that VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  It also requires that VA examiners estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

Thus, as the Veteran indeed reported flare-ups of left knee symptoms during the June 2017 examination, the examiner found objective evidence of pain on passive motion of the left knee, without providing range of motion measurements, and the examiner noted normal left knee motion on exam in June 2017 when abnormal motion was found in May 2017, additional VA examination is required.
Further, the most recent VA treatment records associated with the claims file are dated in October 2017.  On remand, the AOJ should make certain that the Veteran's claim file is up-to-date with his VA treatment records when it is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's updated VA treatment records, dated since October 2017.

2. Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the nature and current level of severity of his service-connected left knee disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The appropriate Disability Benefits Questionnaire (DBs) should be filled out.

Range of motion testing in accordance with Correia:  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.  

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




